DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2013/0060146 to Yang et al.
Regarding Claims 1, 6, and 14, Yang teaches a surgical visualization feedback system, comprising: an emitter assembly configured to emit electromagnetic radiation toward an anatomical structure, the emitter assembly comprising: a structured light emitter configured to emit a structured light pattern on a surface of the anatomical structure (fig. 1 and para 085 teaches element 15 which is a digital projector, which is a structured light emitter); a spectral light emitter configured to emit spectral light in a plurality of wavelengths capable of penetrating the anatomical structure (claim 4 and 
Regarding Claims 2, 7, and 15, Yang teaches that the control circuit is configured solicit a user input to confirm the determined identity of the targeted structure (para 0076 teaches a user input device; para 0109-0110 teaches user input to determine identity of the structure).  
Regarding Claims 3, 8, and 16, Yang teaches that the control circuit is further configured to approve, deny, or revise the determined identity of the targeted structure based on the user input (para 0076 teaches a user input device; para 0109-0110 teaches user input for naming correct vertebrae).  
Regarding Claims 4, 9, and 17, Yang teaches that the control circuit is further configured to update a stored set of information regarding the targeted structure based on the user input (para 0076 teaches a user input device; para 0109-0110 teaches user input regarding targeted structure).  
Regarding Claims 5, 10, and 18, Yang teaches that the identity of the targeted structure comprises an anatomical name (para 0109 teaches identity of target vertebrae).  
Regarding Claim 11, Yang teaches that the targeted structure is associated with a particular surgical procedure (para 0109 teaches identity of target vertebrae which is the target of the surgical procedure).  
Regarding Claims 12 and 19, Yang teaches a structured light emitter (fig. 1 and para 085 teaches element 15 which is a digital projector, which is a structured light emitter).  
Regarding Claim 13, Yang teaches that the control circuit is further configured to cause the structured light emitter to emit a structured light pattern on a surface of the anatomical structure (fig. 1 and para 085 teaches element 15 which is a digital projector, to emit a structured light on the anatomy of the subject).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793